 
FORM OF
 
GUARANTY
 
This Guaranty is made this [____] day of December 2009, by the guarantors listed
on the signature pages hereof (collectively, jointly and severally,
“Guarantors,” and each, individually, a “Guarantor”), in favor of
[___________________] (together with its successors and assigns, “Buyer”).
 
RECITALS


WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
December 21, 2009 (as amended, restated, supplemented, or otherwise modified
from time to time, including all schedules thereto, the “Purchase Agreement”) by
and among MAGNUM D’OR RESOURCES, INC., a Nevada corporation (“Parent”), Buyer,
and each of the other investors listed on the Schedule of Buyers attached
thereto (together with Buyer, “Buyers”), Parent has agreed to sell, and Buyers
have agreed to purchase, severally and not jointly, certain Notes and Warrants;
and
 
WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of
Parent and will receive direct and substantial benefits from the purchase by
Buyers of the Notes and Warrants; and
 
WHEREAS, in order to induce Buyers to purchase, severally and not jointly, the
Notes and Warrants as provided for in the Purchase Agreement, Guarantors have
agreed to jointly and severally guaranty all of Parent’s obligations under and
with respect to the Notes and the Purchase Agreement; and
 
WHEREAS, in connection herewith, Guarantors, Parent and Buyers have entered into
that certain Security Agreement dated of even date herewith (as amended,
restated, supplemented, or otherwise modified from time to time, including all
schedules thereto, the “Security Agreement”), pursuant to which Guarantors and
Parent (Guarantors and Parent, collectively, “Obligors” and each, individually,
an “Obligor”) have granted each of the Buyers continuing security interests in
all assets of each Obligor, as more fully set forth in the Security Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, each Guarantor hereby agrees as follows:
 
1.           Definitions.  All capitalized terms used herein that are not
otherwise defined herein shall have the meanings given them in the Security
Agreement.
 

--------------------------------------------------------------------------------


 
2.           Guaranteed Obligations.  Guarantors jointly and severally hereby
irrevocably and unconditionally guaranty to Buyer the due and punctual payment
in full of all of the present and future payment and performance obligations of
each Obligor arising under the Purchase Agreement, any and all Notes payable to
Buyer, the Security Agreement, and the other Transaction Documents (other than
the Warrants), including, without duplication, reasonable attorneys’ fees and
reasonable expenses and any interest, fees, or expenses that accrue after the
filing of an Insolvency Proceeding, regardless of whether allowed or allowable
in whole or in part as a claim in any Insolvency Proceeding (collectively, the
“Guaranteed Obligations”).
 
3.           Guarantors’ Representations and Warranties.  Each Guarantor
represents and warrants to Buyer that such Guarantor expects to derive
substantial benefits from the purchase by Buyers of the Notes and Warrants and
the other transactions contemplated hereby.  Buyer may rely conclusively on a
continuing warranty, hereby made, that such Guarantor continues to be benefited
by this Guaranty and Buyer shall have no duty to inquire into or confirm the
receipt of any such benefits, and this Guaranty shall be effective and
enforceable by Buyer without regard to the receipt, nature or value of any such
benefits.
 
4.           Unconditional Nature.  No act or thing need occur to establish any
Guarantor’s liability hereunder, and no act or thing, except full payment and
discharge of all of the Guaranteed Obligations, shall in any way exonerate any
Guarantor hereunder or modify, reduce, limit or release any Guarantor’s
liability hereunder.  This is an absolute, unconditional and continuing guaranty
of payment of the Guaranteed Obligations and shall continue to be in force and
be binding upon each Guarantor until all of the Guaranteed Obligations are
indefeasibly paid in full and discharged.
 
5.           Subrogation.  No Guarantor will exercise or enforce any right of
contribution, reimbursement, recourse or subrogation available to such Guarantor
as to any of the Guaranteed Obligations, or against any Person liable therefor,
or as to any collateral security therefor, unless and until all of the
Guaranteed Obligations shall have been indefeasibly paid in full and discharged.
 
6.           Enforcement Expenses.  Each Guarantor shall pay or reimburse Buyer
for all costs, expenses and reasonable attorneys’ fees actually paid or incurred
by Buyer in endeavoring to collect and enforce the Guaranteed Obligations and in
enforcing this Guaranty.
 
-2-

--------------------------------------------------------------------------------


 
7.           Obligations Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than the indefeasible payment in full and
discharge of the Guaranteed Obligations. In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees that none of its
obligations hereunder shall be affected or impaired by any of the following acts
or things (which Buyer is expressly authorized to do, omit or suffer from time
to time, without consent or approval by or notice to any Guarantor): (a) any
acceptance of collateral security, guarantors, accommodation parties or sureties
for any or all of the Guaranteed Obligations; (b) one or more extensions or
renewals of the Guaranteed Obligations (whether or not for longer than the
original period) or any modification of the interest rates, maturities, if any,
or other contractual terms applicable to any of the Guaranteed Obligations or
any amendment or modification of any of the terms or provisions of any of the
Transaction Documents; (c) any waiver or indulgence granted to Parent or any
other Obligor, any delay or lack of diligence in the enforcement of the
Guaranteed Obligations, or any failure to institute proceedings, file a claim,
give any required notices or otherwise protect any of the Guaranteed
Obligations; (d) any release of, compromise or settlement with, or agreement not
to sue, Parent, any other Obligor or any other Person liable in respect of any
of the Guaranteed Obligations except for the portion fully released or settled;
(e) any release, surrender, cancellation or other discharge of any evidence of
the Guaranteed Obligations or the acceptance of any instrument in renewal or
substitution therefor; (f) any failure to obtain collateral security (including
rights of setoff) for the Guaranteed Obligations, or to see to the proper or
sufficient creation and perfection thereof, or to establish the priority
thereof, or to preserve, protect, insure, care for, exercise or enforce any
collateral security; or any modification, alteration, substitution, exchange,
surrender, cancellation, termination, release or other change, impairment,
limitation, loss or discharge of any collateral security; (g) any collection,
sale, lease or disposition of, or any other foreclosure or enforcement of or
realization on, any collateral security, except to the extent same reduces the
amount of the Guaranteed Obligations; (h) any assignment, pledge or other
transfer of any of the Guaranteed Obligations or any evidence thereof; or
(i) any manner, order or method of application of any payments or credits upon
the Guaranteed Obligations.  Each Guarantor waives any and all defenses and
discharges available to a surety, guarantor or accommodation co-obligor.
 
8.           Waivers by Guarantors.  Each Guarantor waives any and all defenses,
claims, setoffs and discharges of Parent, or any other Obligor or Person,
pertaining to the Guaranteed Obligations, except the defense of discharge by
indefeasible satisfaction and discharge in full. Without limiting the generality
of the foregoing, no Guarantor will assert, plead or enforce against any Buyer
any defense of waiver, release, discharge or disallowance in any Insolvency
Proceeding, statute of limitations, res judicata, statute of frauds,
anti-deficiency statute, fraud, incapacity, minority, usury, illegality or
unenforceability which may be available to Parent or any other Obligor or Person
liable in respect of any of the Guaranteed Obligations, or any setoff available
to any Buyer against Parent or any other such Obligor or Person, whether or not
on account of a related transaction.  Each Guarantor expressly agrees that such
Guarantor shall be and remain liable for any deficiency remaining after
foreclosure of any mortgage or security interest securing the Guaranteed
Obligations, whether or not the liability of Parent or any other Obligor or
Person for such deficiency is discharged pursuant to statute or judicial
decision.  The liability of each Guarantor shall not be affected or impaired by
any voluntary or involuntary liquidation, dissolution, sale or other disposition
of all or substantially all of the assets, marshalling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of, or other
similar event or proceeding affecting, Parent or any of its assets.  No
Guarantor will assert, plead or enforce against any Buyer any claim, defense or
setoff available to such Guarantor against Parent.  Each Guarantor waives
presentment, demand for payment, notice of dishonor or nonpayment and protest of
any instrument evidencing the Guaranteed Obligations.  Buyer shall not be
required first to resort for payment of the Guaranteed Obligations to Parent or
any other Person, or their properties, or first to enforce, realize upon or
exhaust any collateral security for the Guaranteed Obligations, before enforcing
this Guaranty.
 
-3-

--------------------------------------------------------------------------------


 
9.           If Payments Set Aside, etc.  If any payment applied by Buyer to the
Guaranteed Obligations is thereafter set aside, recovered, rescinded or required
to be returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of Parent or any other Obligor or Person), the
Guaranteed Obligations to which such payment was applied shall for the purpose
of this Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Guaranteed
Obligations as fully as if such application had never been made.
 
10.           Additional Obligation of Guarantors.  Each Guarantor’s liability
under this Guaranty is in addition to and shall be cumulative with all other
liabilities of such Guarantor to Buyer as guarantor, surety, endorser,
accommodation co-obligor or otherwise of any of the Guaranteed Obligations,
without any limitation as to amount.
 
11.           No Duties Owed by Buyer.  Each Guarantor acknowledges and agrees
that Buyer (a) has not made any representations or warranties with respect to,
(b) does not assume any responsibility to such Guarantor for, and (c) has no
duty to provide information to such Guarantor regarding, the enforceability of
any of the Guaranteed Obligations or the financial condition of Parent or any
other Obligor or Person.  Each Guarantor has independently determined the
creditworthiness of Parent and the enforceability of the Guaranteed Obligations
and until the Guaranteed Obligations are paid in full will independently and
without reliance on Buyer continue to make such determinations.
 
12.           Miscellaneous.
 
(a)           This Guaranty may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. Any party delivering an executed counterpart of this
Guaranty by telefacsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this Guaranty but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Guaranty.
 
(b)           Any provision of this Guaranty which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
(c)           Headings used in this Guaranty are for convenience only and shall
not be used in connection with the interpretation of any provision hereof.
 
(d)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.
 
-4-

--------------------------------------------------------------------------------


 
(e)           Unless the context of this Guaranty or any other Transaction
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and  “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Guaranty or
any other Transaction Document refer to this Guaranty or such other Transaction
Document, as the case may be, as a whole and not to any particular provision of
this Guaranty or such other Transaction Document, as the case may be.  Section,
subsection, clause, schedule, and exhibit references herein are to this Guaranty
unless otherwise specified.  Any reference in this Guaranty or in any other
Transaction Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein or in any
other Transaction Document to the satisfaction in full of the Guaranteed
Obligations shall mean the indefeasible (i) payment in full in cash and
discharge or (ii) other satisfaction in accordance with the terms of the
Transaction Documents and discharge, in each case, of all Guaranteed Obligations
in full. Any reference herein or in any other Transaction Document to the
satisfaction in full of the Secured Obligations shall mean the indefeasible (i)
payment in full in cash and discharge or (ii) other satisfaction in accordance
with the terms of the Transaction Documents and discharge, in each case, of all
Secured Obligations in full. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns.
 
(f)           This Guaranty shall be effective upon delivery to Buyer, without
further act, condition or acceptance by Buyer, shall be binding upon each
Guarantor and the successors and assigns of each Guarantor, and shall inure to
the benefit of Buyer and its participants, successors and assigns. This Guaranty
may not be waived, modified, amended, terminated, released or otherwise changed
except by a writing signed by each Guarantor and Buyer.


(g)           The language used in this Guaranty will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  For clarification
purposes, the Recitals are part of this Guaranty.


(h)           This Guaranty shall automatically terminate upon the indefeasible
satisfaction and discharge of all of the Guaranteed Obligations in full and all
of the Secured Obligations in full.


(i)           All dollar amounts referred to in this Guaranty and the other
Transaction Documents (as defined in the Securities Purchase Agreement) are in
United States Dollars (“US Dollars”), and all amounts owing under this Guaranty
and all other Transaction Documents shall be paid in US Dollars. All amounts
denominated in other currencies shall be converted in the US Dollar equivalent
amount in accordance with the Exchange Rate on the date of calculation.
“Exchange Rate” means, in relation to any amount of currency to be converted
into US Dollars pursuant to this Guaranty, the US Dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation.
 
-5-

--------------------------------------------------------------------------------


 
13.           Notices.  All notices and other communications provided for
hereunder shall be given in the form and manner, and delivered to such
addresses, as specified in the Security Agreement.
 
14.           Governing Law; Jurisdiction; Service of Process; Jury Trial.  All
questions concerning the construction, validity, enforcement and interpretation
of this Guaranty shall be governed by the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each Guarantor hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper; provided, however, any suit seeking enforcement of this Guaranty may
be brought, at Buyer’s option, in the courts of any jurisdiction where Buyer
elects to bring such action.  Each Guarantor hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Guaranty and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Without limitation of
the foregoing, each Guarantor hereby irrevocably appoints Parent as such
Guarantor’s agent for purposes of receiving and accepting any service of process
hereunder.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
[signature page follows]
 
-6-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Guaranty has been duly executed by each Guarantor as of
the date set forth above.



 
MAGNUM RECYCLING CANADA, INC., a
corporation existing pursuant to the Canada Business
Corporations Act
     
By:
   
Name:
   
Title:
       
MAGNUM RECYCLING USA, INC., a Nevada
corporation
     
By:
   
Name:
   
Title:
       
MAGNUM ENGINEERING INTERNATIONAL,
INC., a Delaware corporation
     
By:
   
Name:
   
Title:
 

 

--------------------------------------------------------------------------------


 